DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant did not submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions with respect to the rejection of claim 8 under 112 (b) for being indefinite.  Applicant must explain how the medical device in the claim has “neutral degradation products disposed between the iron based alloy substrate and the alkaline protector” because this is not clear if these are some compounds on the device or a result of being implanted, and thus a result of the body? If so these products cannot be claimed.
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. Applicant alleges that Atanasoska does not disclose a sol-gel layer made of a degradable polymer. The examiner respectfully disagrees because the applicant asserts that PVA is not degradable, but provides no evidence of such a test. Further, Atanasoska even states the sol-gel layer degrades, paragraph 60,61 states the erosion of the sol-gel layer occurs, thus it must be a degradable material. Further Hunter et al. ‘173 provides evidence (paragraph 185) that it is known in the art that PVA can be provided on a stent and be degradable. Further Atanasoska states the sol-gel layer erodes, i.e. degrades, see paragraph 66. Additionally Hunter states materials that are recited in the claims are used in biodegradable coatings, thus this evidence seems to . 
In addition, Applicant arguments with respect to the Pacetti rejection have been fully considered but they are not persuasive. Applicant alleges that Pacetti does not disclose an alkaline protector between a degradable polymer and the substrate. However, the examiner does not agree because Pacetti states in col. 9, lines 1-3 there is a degradable polymer which is on the “barrier layer” or in other words, the alkaline protector that is inherently on the substrate. Thus, Pacetti clearly discloses an embodiment as recited in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 8, line 2, it is not understood how “neutral degradation products” are
“disposed between the iron-based alloy substrate and the alkaline protector” because
prior to use it is understood these do not exist. The term degradation implies that

as such. Products resulting from the body breaking down a material cannot be claimed
in a product claim. It is not clear what feature structurally is intended.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1- 3, 6, 8,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by   Atanasoska et al. (2008/0183278) as evidenced by Hunter et al. (2005/0149173).  Atanasoska et al. disclose (paragraph 90) an absorbable iron-based alloy medical device, comprising an iron-based alloy substrate and cornprises (paragraph 91) an alkaline protector disposed on the surface of the iron-based alloy substrate and a degradable polymer (paragraphs 60, 84) which is disposed on the surface of the alkaline protector. Atanasoska  discloses  the alkaline protector is on the surface of the substrate and (paragraphs 48-50,55) that the alkaline protector comprise magnesium oxide.  Regarding claims 2,3 Atanasoska et al. disclose that bioerodible coatings, i.e. degradable polymers such as PVA can be disposed over the alkaline material, paragraphs 59,60,61.   Hunter et al. state that PVA is a degradable polymer used on stents, see paragraph 185. With respect to claim 6, please note absent any special definitions, it can be construed Atanasoska discloses compounds that can be placed with the alkaline protector and thus define a “thickener”  or alternatively “slow release assistance substances” that can define a hydrophobic substance to cover the surface of the alkaline .
Claim(s) 1-3,5,6, 8, 9, 11  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacetti et al. (9333099). Pacetti et al. disclose (col. 6, lines 35,66) an absorbable iron-based alloy medical device, comprising an iron-based alloy substrate and a degradable polymer (col. 14, lines 10,11,13 14) that has an alkaline protector on its surface (col. 8, lines 25-27, 45-49) such as   salts (col. 10, lines 24-44) disposed on the surface of the alkaline protector. Pacetti et al. also disclose (col. 12, lines 60-65) that the alkaline protector is  a substance such as magnesium hydroxide.   Regarding claims 2.3 Pacetti et al. disclose that the entire or some of the surface of the iron-based alloy substrate is covered by the alkaline protector, col. 8, lines 24-29. Pacetti further discloses that a degradable polymer is over the scaffold, which thus covers the alkaline protector when that covers an entire iron alloy or covers some of the iron alloy if the alkaline is only partially covering the surface.  Regarding claim 5, the alkaline protector is produced (col. 12, lines 26-32) by use of a weak acid and strong alkali salt, such as sodium bicarbonate. With respect to claim 6 Pacetti et al. disclose (col.13, lines 21-23, col. 14, lines 32,39) that the alkaline protector can be mixed with a thickener such that the alkaline protector comprises an amount greater than or equal to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799